Case 1:19-cv-02284-RLM-TAB Document 57 Filed 03/31/21 Page 1 of 1 PageID #: 811




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 CREA CONSTRUCTION, INC.,                      )
                                               )
                          Plaintiff,           )
                                               )
                     v.                        )   No. 1:19-cv-02284-RLM-TAB
                                               )
 WAL-MART STORES, INC.,                        )
                                               )
                          Defendant.           )

                                       JUDGMENT

       The Court, having this day issued it Opinion and Order granting

 Defendant's Motion for Summary Judgment now enters FINAL JUDGMENT in

 favor of the Defendant and against the Plaintiff.


     Date: 3/31/2021                     /s/ Robert L. Miller, Jr.
                                          Judge, United States District Court
                                         For the Southern District of Indiana
                                         Sitting by designation




 Roger A.G. Sharpe, Clerk
 United States District Court

 _____________________________
 By: Deputy Clerk

 Distribution: All electronically registered counsel of record
